     CASE 0:21-cv-00084-MJD-BRT Doc. 23 Filed 08/05/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                  COURT FILE NO. 21-CV-84 (MJD/BRT)
________________________________________________________________________

Debra Landwehr,

               Plaintiff,
                                                         STIPULATION FOR
v.                                                        DISMISSAL WITH
                                                             PREJUDICE
Synchrony Bank, N.A.,

            Defendant.
________________________________________________________________________


The above parties stipulate, through their respective undersigned counsels, that all claims

in this action may be dismissed with prejudice, with each party to bear their own costs

and fees.



Date: August 5, 2021                         /s/ Kimberly Zillig
                                             Kimberly Zillig #278129
                                             Andrew C. Walker #392525
                                             Walker & Walker Law Offices, PLLC
                                             4356 Nicollet Avenue South
                                             Minneapolis, MN 55409
                                             (612) 824-4357
                                             Attorneys for Plaintiff


Date: August 5, 2021                         /s/ Cory D. Olson
                                             Cory D. Olson
                                             Anthony Ostlund Baer & Louwagie P.A.
                                             Wells Fargo Center
                                             90 S. 7th St., #3600
                                             Minneapolis, MN 55402
                                             (612)349-6969
                                             colson@anthonyostlund.com
                                             Attorneys for Defendant
